DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 29-43 and 48, in the reply filed on April 5, 2021 is acknowledged.
Claims 44-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 16, 2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been accepted and is being considered by the examiner to the best time allows. The IDS is 31 pages long and contains 345 different references without indicating any significance of any of the cited references. 

While some references may in fact be particularly relevant, it is impossible to determine the relevant references in the time allotted for examination.  It should be noted that an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. Although a concise explanation of the relevance of the information is not required for English 
Therefore, based on the current IDS submission, the examiner has considered the cited references without an indication of significance or a statement of relevancy that are searchable in USPTO databases, other patent office databases, and/or commercial patent and non-patent literature databases in the same manner the examiner has searched all prior art as indicated in the search history of record. Cited references not searchable in these databases will be considered independently. 
The information disclosure statement filed January 16, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Legible copies of JP 4128573 B2, Kaji et al., Huang et al., and Taniguchi et al. (Cite No. 78) have not been submitted.
The information disclosure statement filed January 16, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has 
The information disclosure statement filed April 17, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The explanations of relevance for JP 2003507026 A and JP 2013518283 A are not legible.
The information disclosure statement filed December 20, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The explanation of relevance for CN 1828849 A is not legible.
The information disclosure statement filed December 20, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A legible copy of Taniguchi et al. has not been submitted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 107 in Fig. 1D, 110A and 110B in Fig. 1E, 125A and 125B in Fig. 1I, and 430 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: either the specification needs to be amended to provide proper antecedent basis for the recitation “a matching nucleobase” of claim 48, or claim 48 needs to be amended to replace “a matching nucleobase” with another term that has proper antecedent basis in the specification, such as “the interrogated base” (see line 3 of claim 48 and para. [0069] of the instant US PGPub).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 38 is objected to because of the following informalities:  in line 2 of the claim, “the electrodes” should read “each of the two electrodes” for consistency and clarity.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  
In line 1 of the claim, “the self assembled monolayer” should read “each of the self assembled monolayers” for clarity.
In line 2 of the claim, “the electrodes” should read “each of the two electrodes” for consistency.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  in line 1, the recitation “said binding” is not consistent with the previously recited “binds” in line 2 of claim 40.  Appropriate correction is required.
Claim 48 is objected to because of the following informalities:  in line 3, the recitation “an tunneling” should read “a tunneling.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 37 recites the limitation “a gap between the two electrodes has a first portion having a width that is greater than a size of the polymerase and a second portion having a width that is a smaller than the size of the polymerase” in lines 1-3 of the claim. The specification does not contain support for a gap between the two electrodes having a first portion having a width that is greater than a size of the polymerase and a second portion having a width that is a smaller than the size of the polymerase. Instead, the specification discloses that a sensor may have a first portion and a second portion, wherein the first portion may have a first width and the second portion may have a second width smaller than the first width, and a polymerase may have a size that is greater than the second width and smaller than the first width (see para. [0017] of the instant US PGPub). The specification also discloses that a structure may have an entrance which may have a width sufficient to allow entrance for a polymerase, while having angled surfaces which may be too narrow for a polymerase to fit therebetween, and may further have electrodes which may have a spacing which may be significantly narrower than a polymerase (see Fig. 3W, para. [0322] of the instant US PGPub). In other words, the specification discloses that it is the structure of the sensor as a whole rather than just the gap between the two electrodes that has a first portion having a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29, 35, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2018/0180567 A1).
Regarding claim 29, Li teaches a method for sequencing a sample nucleic acid (a method for analysis of the sequence of a nucleic acid molecule, para. [0078]-[0079], [0111]), comprising: 
(a) using a polymerase adjacent to two electrodes on a substrate to bind a nucleotide to a complementary base of the sample nucleic acid, the nucleotide having a tunneling label attached thereto (immobilizing a polymerase in a channel 601 of or on a guiding electrode 501 of a microwell electrode 100, wherein the microwell electrode 100 comprises a first electrode 301, a second electrode 303, and the guiding electrode 501 on a substrate 101, Figs. 1A-1B, para. 
(b) measuring a tunneling current between the two electrodes caused by a localization of the tunneling label to the two electrodes (detecting a tunneling current between the first electrode 301 and the second electrode 303 caused by localization of the label molecule to the first electrode 301 and the second electrode 303 when the label molecule is in the channel 601 of the microwell electrode 100, Figs. 1A-1B, para. [0071]-[0072], [0084], [0088]); and 
(c) using at least the tunneling current measured in (b) to identify the complementary base (identifying the type of the free label molecule by using tunneling current detected between the first electrode 301 and the second electrode 303, and further identifying the type of the NTP molecule incorporated into the primer, and further determining the base at the corresponding position of the nucleic acid molecule to be tested according to the principle of complementary base pairing, Figs. 1A-1B, para. [0085], [0087]-[0088]).
Regarding claim 35, Li teaches binding the polymerase to a dielectric between the two electrodes (the polymerase is immobilized on an insulated layer 102 between the first electrode 301 and the second electrode 303, Fig. 1B, para. [0103], [0185]).
Regarding claim 37, Li teaches wherein a gap between the two electrodes has a first portion having a width that is greater than a size of the polymerase and a second portion having a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0180567 A1) as applied to claim 29 above, and further in view of Turner et al. (US 2010/0331194 A1) (hereinafter “Turner-1”) (provided in Applicant’s IDS filed on January 16, 2019).
Regarding claim 30, Li teaches the tunneling label and a gap between the two electrodes (the label molecule and the channel between the first electrode and the second electrode, para. [0084]). Li fails to teach wherein the tunneling label is larger than a size of a gap between the two electrodes. However, Turner-1 teaches a method for performing nanopore sequencing of a single molecule of single-stranded DNA (ssDNA) (abstract, para. [0220]) like that of Li. Turner-1 teaches that a large label that cannot pass through the nanopore is conjugated to ssDNA (para. [0220]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the label molecule of Li to be larger such that it cannot pass through the channel because the larger label can trap the ssDNA molecule in the channel in order to be sequenced (Turner-1, para, [0220]-[0221]). Additionally, generally, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04(IV)(A).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0180567 A1) and further in view of Turner et al. (US 2010/0331194A1) (hereinafter “Turner-1”) as applied to claim 30 above, and further in view of Aivazachvili et al. (US 2007/0099211 A1).
Regarding claim 31, Modified Li teaches that the label molecule is selected from a group of molecules such as amino acids, peptides, metal compounds, nucleotides, and more (para. [0099]), but fails to teach wherein the tunneling label comprises a zwitterionic compound. However, Aivazachvili teaches a method for detecting a target polynucleotide sequence using a probe having a target-complementary segment and a detectable tag which may be cleaved to .
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0180567 A1) as applied to claim 29 above, and further in view of Aivazachvili et al. (US 2007/0099211 A1).
Regarding claim 32, Li teaches that the label molecule is selected from a group of molecules such as amino acids, peptides, metal compounds, nucleotides, and more (para. [0099]), but fails to teach wherein the tunneling label comprises a nucleic acid strand. However, Aivazachvili teaches a method for detecting a target polynucleotide sequence using a probe having a target-complementary segment and a detectable tag which may be cleaved to produce an electrochemical signal to be detected (abstract) like that of Li. Aivazachvili teaches that the detectable tag may comprise a nucleic acid (para. [0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the label molecule of Li with a nucleic acid as taught by Aivazachvili in order to yield the predictable result of a cleaved label that produces a detectable electrochemical signal for sequencing (Aivazachvili, abstract, para. [0020]). MPEP § 2143(I)(B).
Regarding claim 33, Modified Li teaches wherein the nucleic acid strand is greater than 10 bases long (the nucleic acid of the detectable tag can include about 14 to about 40 bases, Aivazachvili, para. [0031]).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0180567 A1) and further in view of Aivazachvili et al. (US 2007/0099211 A1) as applied to claim 32 above, and further in view of Woudenberg et al. (US 2005/0074774 A1).
Regarding claim 34, Modified Li teaches the nucleic acid of the detectable tag (Aivazachvili, para. [0031]). Modified Li fails to teach wherein the nucleic acid strand has a double stranded portion and a single stranded portion. However, Woudenberg teaches a method for the detection of biomolecules comprising using a probe which is assembled using coded molecular tags and oligonucleotides comprising sequences complementary to target sequences in an analyte (abstract, para. [0010]) like that of Modified Li. Woudenberg teaches that a coded molecular tag comprises a nucleic acid sequence that can be both double-stranded and single-stranded (para. [0038]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the nucleic acid of Modified Li with a nucleic acid sequence that can be both double-stranded and single-stranded as taught by Woudenberg in order to yield the predictable result of individually detectable tags (Woudenberg, para. [0036]). MPEP § 2143(I)(B).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0180567 A1) as applied to claim 29 above, and further in view of Turner et al. (US 2015/0065353 A1) (hereinafter “Turner-2”).
Regarding claim 36, Li teaches that the polymerase is immobilized on an insulated layer 102 on the bottom of the channel 601, or immobilized on a guiding electrode 501 (Figs. 1A-1B, supra). However, Turner-2 teaches a method for nucleic acid sequencing (para. [0006]) like that of Li. Turner-2 teaches that the polymerase enzyme complex can be bound to at least one nanoscale electrode or to a substrate proximate to the at least one nanoscale electrode, wherein a current is generated between the nanoscale electrodes (para. [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the binding of the polymerase of Li to be bound to one of the first electrode or the second electrode as taught by Turner-2 because it is preferable that the polymerase is immobilized at a place close to the inlet port of the channel at the bottom of the chamber (Li, para. [0103]). Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the polymerase such that it binds to one of the first electrode or the second electrode, which a person of ordinary skill in the art would have found obvious.
Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0180567 A1) as applied to claim 29 above, and further in view of Kim et al. (US 2012/0258445 A1).
Regarding claim 38, Li teaches the electrodes (the first electrode 301 and the second electrode 303 are formed by gold, Figs. 1A-1B, para. [0028]). Li fails to teach wherein a self assembled monolayer is bound to the electrodes. However, Kim teaches a method for detecting a substance such as a nucleic acid (para. [0007], [0180]) like that of Li. Kim teaches that a self-
Regarding claim 39, Modified Li teaches wherein the self assembled monolayer is bound by a thiol to the electrodes (the self-assembled monolayer of PNA is immobilized on the electrodes using thiol-based immobilization, Kim, para. [0190], see modification supra).
Regarding claim 40, Modified Li teaches wherein the self assembled monolayer comprises at least in part a nucleic acid which binds to at least a part of a nucleic acid strand comprised in the tunneling label (the self-assembled monolayer of PNA binds to DNA, Kim, para. [0190], see modification supra).
Regarding claim 41, Modified Li teaches wherein said binding is transient (steric effect can lower binding efficiency, Kim, para. [0191]).
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0180567 A1) as applied to claim 29 above, and further in view of He et al. (US 2011/0312529 A1).
Regarding claim 42, Li teaches said nucleotide (the label molecule-modified NTP molecule, para. [0082]-[0083]). Li fails to teach wherein said nucleotide further comprises a terminator. However, He teaches a method of determining a sequence of nucleotides for a nucleic acid template using polymerase and at least four different nucleotide species (abstract) 
Regarding claim 43, Modified Li teaches wherein said terminator is bound to the 3’ of a ribose of the nucleotide (the reversible terminator moiety is at the 3’ position of the ribose of the nucleotide, He, para. [0072], [0107], [0122], see modification supra).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0180567 A1) and further in view of Chen et al., Hybridization sensing by electrical enhancement with nanoparticles in nanogap, Journal of Vacuum Science & Technology B: Microelectronics and Nanometer Structures Processing, Measurement, and Phenomena, Vol. 26, pp. 2572-2577 (2008) (hereinafter “Chen”).
Regarding claim 48, Li teaches a method comprising: 
(a) using a polymerase adjacent to two electrodes on a substrate to bind a nucleobase having an tunneling label attached thereto, said nucleobase complementary to an interrogated base of a sample nucleic acid (immobilizing a polymerase in a channel 601 of or on a guiding electrode 501 of a microwell electrode 100, wherein the microwell electrode 100 comprises a first electrode 301, a second electrode 303, and the guiding electrode 501 on a substrate 101, Figs. 1A-1B, para. [0033], [0081], [0178]-[0180]; hybridizing a nucleic acid molecule to be 
Li teaches detecting a tunneling current between the first electrode 301 and the second electrode 303 caused by localization of the label molecule to the first electrode 301 and the second electrode 303 when the label molecule is in the channel 601 of the microwell electrode 100 (Figs. 1A-1B, para. [0071]-[0072], [0084], [0088]). Li fails to teach (b) measuring a current signal comprising a combination of at least one tunneling current and at least one hopping current between the two electrodes caused by localization of the tunneling label to the two electrodes. However, Chen teaches a sensor for analyzing target DNA sequences (abstract) like that of Li. Chen teaches that nanoparticles in a nanogap act as hopping sites which amplify the electrical current through the nanogap between the electrodes (abstract, pg. 2572, right column, last paragraph, II. Experimental, A. Experimental procedure for DNA biochip assembly), and that electron tunneling from the DNA molecule also occurs and is related to the hopping process (pg. 2574, left column, last paragraph, III. Results and Discussion). Examiner interprets the amplified electrical current through the nanogap between the electrodes to comprise both a tunneling current and a hopping current since both processes occur. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Li to include gold nanoparticles in the channel to act as hopping sites as taught by Chen because it would amplify the electrical current through the channel (Chen, abstract, pg. 2572, right column, 
Modified Li teaches (c) identifying a matching nucleobase on a single stranded portion of the sample nucleic acid based at least in part on the current signal measured in (b) (identifying the type of the free label molecule by using the current detected between the first electrode 301 and the second electrode 303, and further identifying the type of the NTP molecule incorporated into the primer, and further determining the base at the corresponding position of the nucleic acid molecule to be tested according to the principle of complementary base pairing, Li, Figs. 1A-1B, para. [0085], [0087]-[0088], Chen, abstract, pg. 2572, right column, last paragraph, II. Experimental, A. Experimental procedure for DNA biochip assembly, see modification supra).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.T./            Examiner, Art Unit 1794                   

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795